DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7 June 2022 have been fully considered but they are not persuasive. Applicant argues that “Reiners fails to disclose, teach, or suggest first and second inflatable positioning wedges that are each positioned adjacent to a first side of an inflatable transfer mattress and that are independently inflatable” (Remarks page 6).  Examiner respectfully disagrees.  Reiners Fig. 17 teaches that the wedges can be independently inflatable.  Further, it is the secondary reference Rigoni that teaches the first and second inflatable wedges each positioned adjacent to a first side of the inflatable transfer mattress, not Reiners in isolation.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150101126 A1 to Reiners in view of US 20170049646 A1 to Rigoni.
	Re Claim 1, Reiners teaches:
A method, comprising: positioning an inflatable transfer mattress (at least [Abstract] “The device has inflatable chambers that assist the labor and delivery health care provider in turning a patient”.) in a first position with respect to a surface supporting the inflatable transfer mattress (at least Figs. 4 and 17 element 102 and [0036] “The inflatable positioning pad (102)”.); positioning at least a first inflatable positioning wedge and a second inflatable positioning wedge (at least Fig. 8) in a second position with respect to the surface (at least Figs. 2 and 17 element 100 and [0036] “the turning pad (100)”.); 
and wherein each of the first inflatable positioning wedge and the second inflatable positioning wedge are independently inflatable (at least Fig. 17 and [0036] “a patient (108) laying on her left side while the left inflatable chamber (20) is inflated and the right inflatable chamber (22) is deflated” and [0076] “the left control switch (126) is operatively connected to the left chamber air-supply valve (120) and where the right control switch (127) is operatively connected to the right chamber air-supply valve (122). The valves can be actuated independently or simultaneously”.);
positioning the inflatable transfer mattress in a third position wherein a portion of the inflatable transfer mattress overlaps a portion of the at least one inflatable positioning wedge (at least Figs. 17-18 and 24 and [0036] “The inflatable positioning pad (102) lies between a patient (108) and the turning pad (100)”.); and 
inflating the at least one inflatable positioning wedge to transition the portion of the inflatable transfer mattress overlapping the portion of the at least one inflatable positioning wedge to a non-zero angle with respect to the surface (at least Figs. 17-18 and 24 and [0036] “the left inflatable chamber (20) is inflated”.).
Reiners does not explicitly teach:
wherein the first inflatable positioning wedge and the second inflatable positioning wedge are each positioned adjacent to a first side of the inflatable transfer mattress;
However, Rigoni teaches:
wherein the first inflatable positioning wedge and the second inflatable positioning wedge are each positioned adjacent to a first side of the inflatable transfer mattress (at least Fig. 2 and [0085] “wedge(s) 50A-B”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the wedges taught by Reiners with the positioning taught by Rigoni because both are directed towards the same field of endeavor of bed wedges and doing so involves the use of a known technique (positioning two wedges on the same side taught by Rigoni) with a known device (inflatable wedge taught by Reiners) with predictable results.  A person having ordinary skill would have been motivated to do so because it “is configured to interact with contacting surfaces of the wedge(s) 50A-B and/or the bed 12 to limit sliding of the device 20 in one or more directions” (Rigoni [0085]).
Re Claim 3, the combination of Reiners and Rigoni teaches:
The method of claim 1 (detailed with respect to claim 1). 
Reiners further teaches:
wherein the first positioning wedge and the second positioning wedge are positioned equidistant from a center point of the inflatable transfer mattress (at least Figs. 1 and 3elements 20 and 22 and [0054] “The left inflatable chamber (20) and the right inflatable chamber (22)”.).
Re Claim 4, the combination of Reiners and Rigoni teaches:
The method of claim 1 (detailed with respect to claim 1). 
Reiners further teaches:
wherein the inflatable transfer mattress is inflated prior to being positioned in the first position (at least Figs. 4-5 and [0064] “the inflatable positioning pad (102) can be inflated”.).

Re Claim 5, the combination of Reiners and Rigoni teaches:
The method of claim 1 (detailed with respect to claim 1). 
Reiners further teaches:
wherein the inflatable transfer mattress is deflated prior to inflating the at least one inflatable positioning wedge (at least Figs. 4-5 and [0072] “he inflatable positioning pad (102) can be used inflated or deflated, depending on the medical situation and labor nurse's preference”.).
Re Claim 6, the combination of Reiners and Rigoni teaches:
The method of claim 1 (detailed with respect to claim 1). 
Reiners further teaches:
wherein the at least one inflatable positioning wedge comprises a non-inflatable tongue section and an inflatable body section (at least Fig. 10 element 24 and [0057] “The left inflatable chamber (20) and the right inflatable chamber (22) are fastened to the top side of the base sheet (24)”.).
Re Claim 7, the combination of Reiners and Rigoni teaches:
The method of claim 6 (detailed with respect to claim 6). 
Reiners further teaches:
wherein the inflatable transfer mattress overlaps the non- inflatable tongue section and a portion of the inflatable body section in the third position (at least Fig. 27).
Re Claim 8, the combination of Reiners and Rigoni teaches:
The method of claim 1 (detailed with respect to claim 1). 
Reiners further teaches:
wherein the inflatable positioning wedge defines a triangular cross-section in an inflated state (at least Fig. 1).
Re Claim 9, the combination of Reiners and Rigoni teaches:
The method of claim 8 (detailed with respect to claim 8). 
Reiners further teaches:
wherein the inflatable positioning wedge defines a substantially flat cross-section in a deflated state (at least Figs. 17 and 18 elements 20 and 22).
Re Claim 10, the combination of Reiners and Rigoni teaches:
The method of claim 1 (detailed with respect to claim 1). 
Reiners further teaches:
comprising partially deflating the at least one inflatable positioning wedge to adjust the non-zero angle of the inflatable transfer mattress with respect to the surface (at least Figs. 17 and 18 and [0072] “FIG. 17 is a sectional view of a patient (108) laying on her left side while the left inflatable chamber (20) is inflated and the right inflatable chamber (22) is deflated. The inflatable positioning pad (102) lies between a patient (108) and the turning pad (100). FIG. 18 is sectional view of a patient (108) laying on her right side while the right inflatable chamber (22) is inflated and the left inflatable chamber (20) is deflate”.).
Re Claim 11, Reiners teaches:
A method, comprising: positioning an inflatable transfer mattress in a first position with respect to a surface supporting the inflatable transfer mattress (at least Figs. 4 and 17 element 102 and [0036] “The inflatable positioning pad (102)”.); 
slideably positioning at least a first inflatable positioning wedge and a second inflatable positioning wedge (at least Fig. 8) in a second position at least partially between the surface and the inflatable transfer mattress such that a portion of the inflatable transfer mattress overlaps a portion of the at least one inflatable positioning wedge (at least Figs. 2 and 17 element 100 and [0036] “the turning pad (100)”.); 
and wherein each of the first inflatable positioning wedge and the second inflatable positioning wedge are independently inflatable (at least Fig. 17 and [0036] “a patient (108) laying on her left side while the left inflatable chamber (20) is inflated and the right inflatable chamber (22) is deflated” and [0076] “the left control switch (126) is operatively connected to the left chamber air-supply valve (120) and where the right control switch (127) is operatively connected to the right chamber air-supply valve (122). The valves can be actuated independently or simultaneously”.); and 
inflating the at least one inflatable positioning wedge to transition the portion of the inflatable transfer mattress overlapping the portion of the at least one inflatable positioning wedge to a non-zero angle with respect to the surface (at least Figs. 17 and 18 and [0072] “FIG. 17 is a sectional view of a patient (108) laying on her left side while the left inflatable chamber (20) is inflated and the right inflatable chamber (22) is deflated. The inflatable positioning pad (102) lies between a patient (108) and the turning pad (100). FIG. 18 is sectional view of a patient (108) laying on her right side while the right inflatable chamber (22) is inflated and the left inflatable chamber (20) is deflate”.).
Reiners does not explicitly teach:
wherein the first inflatable positioning wedge and the second inflatable positioning wedge are each positioned adjacent to a first side of the inflatable transfer mattress;
However, Rigoni teaches:
wherein the first inflatable positioning wedge and the second inflatable positioning wedge are each positioned adjacent to a first side of the inflatable transfer mattress (at least Fig. 2 and [0085] “wedge(s) 50A-B”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the wedges taught by Reiners with the positioning taught by Rigoni because both are directed towards the same field of endeavor of bed wedges and doing so involves the use of a known technique (positioning two wedges on the same side taught by Rigoni) with a known device (inflatable wedge taught by Reiners) with predictable results.  A person having ordinary skill would have been motivated to do so because it “is configured to interact with contacting surfaces of the wedge(s) 50A-B and/or the bed 12 to limit sliding of the device 20 in one or more directions” (Rigoni [0085]).
Re Claim 13, the combination of Reiners and Rigoni teaches:
The method of claim 11 (detailed with respect to claim 11). 
Reiners further teaches:
wherein the first positioning wedge and the second positioning wedge are positioned equidistant from a center point of the inflatable transfer mattress (at least Figs. 1 and 3elements 20 and 22 and [0054] “The left inflatable chamber (20) and the right inflatable chamber (22)”.).
Re Claim 14, the combination of Reiners and Rigoni teaches:
The method of claim 11 (detailed with respect to claim 11). 
Reiners further teaches:
wherein the inflatable transfer mattress is inflated prior to being positioned in the first position (at least Figs. 4-5 and [0064] “the inflatable positioning pad (102) can be inflated”.).
Re Claim 15, the combination of Reiners and Rigoni teaches:
The method of claim 11 (detailed with respect to claim 11). 
Reiners further teaches:
wherein the inflatable transfer mattress is deflated prior to inflating the at least one inflatable positioning wedge (at least Figs. 4-5 and [0072] “he inflatable positioning pad (102) can be used inflated or deflated, depending on the medical situation and labor nurse's preference”.).
Re Claim 16, the combination of Reiners and Rigoni teaches:
The method of claim 11 (detailed with respect to claim 11). 
Reiners further teaches:
wherein the at least one inflatable positioning wedge comprises a non-inflatable tongue section and an inflatable body section (at least Fig. 10 element 24 and [0057] “The left inflatable chamber (20) and the right inflatable chamber (22) are fastened to the top side of the base sheet (24)”.).
Re Claim 17, the combination of Reiners and Rigoni teaches:
The method of claim 16 (detailed with respect to claim 16). 
Reiners further teaches:
wherein the inflatable transfer mattress overlaps the non- inflatable tongue section and a portion of the inflatable body section when the at least one inflatable positioning wedge is in the second position (at least Fig. 27).
Re Claim 18, the combination of Reiners and Rigoni teaches:
The method of claim 11 (detailed with respect to claim 11). 
Reiners further teaches:
wherein the inflatable positioning wedge defines a triangular cross-section in an inflated state (at least Fig. 1).
Re Claim 19, the combination of Reiners and Rigoni teaches:
The method of claim 18 (detailed with respect to claim 18). 
Reiners further teaches:
wherein the inflatable positioning wedge defines a substantially flat cross-section in a deflated state (at least Figs. 17 and 18 elements 20 and 22).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reiners.
Re Claim 20, Reiners teaches:
A system, comprising: an inflatable transfer mattress (at least [Abstract] “The device has inflatable chambers that assist the labor and delivery health care provider in turning a patient”.); and 
a first inflatable positioning wedge and a second inflatable positioning wedge (at least Figs. 2 and 8.), wherein the first and second inflatable positioning wedge are configured to be positioned at least partially between the inflatable transfer mattress and a surface supporting the inflatable transfer mattress such that a portion of the inflatable transfer mattress overlaps a portion of each of the first and second inflatable positioning wedges (at least Figs. 17-18 and 24 and [0036] “The inflatable positioning pad (102) lies between a patient (108) and the turning pad (100)”.), 
wherein each of the first and second inflatable positioning wedges is configured to be independently inflated (at least Fig. 17 and [0036] “a patient (108) laying on her left side while the left inflatable chamber (20) is inflated and the right inflatable chamber (22) is deflated” and [0076] “the left control switch (126) is operatively connected to the left chamber air-supply valve (120) and where the right control switch (127) is operatively connected to the right chamber air-supply valve (122). The valves can be actuated independently or simultaneously”.) when positioned at least partially between the inflatable transfer mattress and the surface to transition the portion of the inflatable transfer mattress overlapping the portion of the first or second inflatable positioning wedges to a non-zero angle with respect to the surface (at least Figs. 17 and 18 and [0072] “FIG. 17 is a sectional view of a patient (108) laying on her left side while the left inflatable chamber (20) is inflated and the right inflatable chamber (22) is deflated. The inflatable positioning pad (102) lies between a patient (108) and the turning pad (100). FIG. 18 is sectional view of a patient (108) laying on her right side while the right inflatable chamber (22) is inflated and the left inflatable chamber (20) is deflate”.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673